Citation Nr: 0631111	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  02-12 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased disability rating for diabetes 
mellitus, currently evaluated as 60 percent disabling.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1987 to May 
1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Winston-Salem, 
North Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA).

This case was remanded in June 2004 for VCAA notice, and in 
July 2005 for additional development.


FINDING OF FACT

Diabetes mellitus is manifested by daily multiple insulin 
injections, a restricted diet, diabetic cataracts and 
erectile dysfunction.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 60 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. § 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159, 4.1, 4.7, Diagnostic Code 7913 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

In this case, the veteran's claim was received in December 
2000.  In correspondence dated in August 2005, he was 
notified of the provisions of the VCAA as they pertain to the 
issue of increased ratings.  Clearly, from submissions by and 
on behalf of the veteran, he is fully conversant with the 
legal requirements in this case.  Thus, the content of this 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  The appellant was scheduled for a VA 
examination in April 2006 pursuant to a Board remand, but 
failed to report.  He did not inform VA of an intention to 
reschedule.  The appellant has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has assisted the 
veteran in the development of his claim in accordance with 
applicable laws and regulations.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which discussed the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
veteran was sent notice pursuant to Dingess in March 2006.  
As indicated above, there has been substantial compliance 
with all pertinent VA law and regulations, and to move 
forward with this claim would not cause any prejudice to the 
veteran.  

Laws & Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The veteran is presumed to be seeking the maximum 
benefit allowed by law and regulation.  AB v. Brown, 6 Vet. 
App. 35, (1993).  

791
3
Diabetes mellitus
Ratin
g

Requiring more than one daily injection of 
insulin, restricted diet, and regulation of 
activities (avoidance of strenuous occupational 
and recreational activities) with episodes of 
ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly 
visits to a diabetic care provider, plus either 
progressive loss of weight and strength or 
complications that would be compensable if 
separately evaluated
100

Requiring insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications 
that would not be compensable if separately 
evaluated
60

Requiring insulin, restricted diet, and regulation 
of activities
40

Requiring insulin and restricted diet, or; oral 
hypoglycemic agent and restricted diet
20

Manageable by restricted diet only
10
Note (1): Evaluate compensable complications of diabetes 
separately unless they are part of the criteria used to 
support a 100 percent evaluation. Noncompensable 
complications are considered part of the diabetic process 
under diagnostic code 7913.
Note (2): When diabetes mellitus has been conclusively 
diagnosed, do not request a glucose tolerance test solely for 
rating purposes. 
38 C.F.R. § 4.119, Diagnostic Code 7913 (2006)

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with pertinent regulations of this 
section, as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms "examination'' and 
"reexamination'' include periods of hospital observation when 
required by VA.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655 
(a)(b) (2006)

The veteran is currently in receipt of a 60 percent 
disability rating for his diabetes mellitus because previous 
medical evidence showed that he required insulin and was 
restricting his diet.  He had also been hospitalized due to a 
hypoglycemic reaction, and suffered from sexual impotency and 
diabetic cataracts.  

The veteran contends that he is entitled to a 100 percent 
disability rating, essentially on the basis that his 
increased insulin medication reflects an increased severity 
of his diabetes mellitus.  However, after a careful review of 
the evidence of record, the Board finds that an evaluation in 
excess of 60 percent is not justified.  

In this respect, the Board notes that in order to warrant a 
100 percent disability evaluation, the medical evidence would 
have to show that the veteran requires more than one daily 
injection of insulin; follows a restricted diet, regulates 
his activities (e.g. avoidance of strenuous occupational and 
recreational activities); and has episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  

In this regard, the Board notes that the evidence does not 
indicate the presence of the remaining criteria necessary for 
a 100 percent rating.  There is no indication in the record 
that the veteran's activities are so regulated that he must 
avoid strenuous occupational or recreational activities, as a 
result of his diabetes.  Although the record reflects that 
the veteran has experienced some restriction in his 
activities and has missed work for extended periods of time; 
these restrictions and absences have primarily been related 
to other medical issues not related to diabetes mellitus.  
The Board also observes that for the period under review, the 
veteran has not had any episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider.  VA outpatient treatment records reflect no 
episodes of hypoglycemia; and it was noted at his December 
2002 VA examination that there was no history of episodes of 
ketoacidosis or hypoglycemic reactions.  

In addition, the veteran has not experienced any progressive 
loss of weight or strength as a result of his diabetic 
condition.  VA examinations and various outpatient treatment 
records reflect fluctuations in the veteran's weight between 
July 1998 and December 2002.  From these records it is 
apparent that a progressive loss of weight did not occur.  In 
fact the veteran actually gained over 50 lbs during the 
course of this four-year period.  

Therefore, the Board finds that a 100 disability rating for 
diabetes mellitus is not warranted.  While the Board 
acknowledges that the veteran's diabetes mellitus is a 
serious disability, the severity does not warrant more than a 
60 percent evaluation under Diagnostic Code 7913.

Finally, in July 2005, this case was remanded to afford the 
veteran another examination as part of the VA duty to assist 
the veteran in pursuing his claim, and in the hope of 
ascertaining the true nature of the veteran's various 
disorders.  A letter notifying him of the examination was 
sent to his address of record.  The veteran failed to appear 
for the examination scheduled in April 2006, and has offered 
no explanation as to his absence.  Pursuant to 38 C.F.R. 
§ 3.655, if a veteran, without good cause shown, fails to 
appear for a scheduled physical examination in conjunction 
with a claim for an increased rating, by operation of law, 
the claim must be denied.  The Board is bound by the 
regulations and has no choice but to deny this claim.


ORDER

An increased disability rating for diabetes mellitus, 
currently evaluated as 60 percent disabling, is denied.   



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


